As filed with the Securities and Exchange Commission on August 17, 2009 Registration No. 333-38920 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CARDIODYNAMICS INTERNATIONAL CORPORATION (Exact name of Registrant as specified in its charter) California 95-3533362 (Stateor other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6175 Nancy Ridge Drive
